Citation Nr: 0912300	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-35 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 
percent for undifferentiated somatoform disorder with 
depression.  

2.  Entitlement to service connection for numbness of the 
lower extremities secondary to a hernia operation.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
VA RO in St. Louis, Missouri, which confirmed and continued a 
50 percent evaluation for undifferentiated somatoform 
disorder with depression, and denied service connection for 
numbness of the lower extremities secondary to a hernia 
operation.  

Of preliminary importance, the Board notes that the RO has 
adjudicated the Veteran's claimed neurological disorder in 
the context of a claim to reopen a prior Board decision, 
dated in July 1999, which denied service connection for 
numbness of upper and lower extremities due to Agent Orange 
exposure.  The Board points out that the Veteran's most 
recent claim, received in February 2006, indicates that he 
requests service connection for numbness in the lower 
extremities as secondary to a hernia operation performed in 
service.  Hence, the Board has recharacterized the claim on 
appeal, as reflected on the title page, and will proceed with 
adjudicating the claim on the merits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran's undifferentiated somatoform disorder with 
depression is productive of serious social and industrial 
impairment, which more nearly approximates deficiencies in 
most areas such as work and family relationships and 
difficulty in adapting to stressful circumstances due to 
daily, chronic symptoms that include sadness, suicidal 
ideation, insomnia, impaired impulse control, intimidation, 
diminished pleasure, agitation, irritability, low energy 
level, concentration problems, nightmares, no social 
relationships, and a very unstable mood.  

3.  Numbness of the lower extremities was not present in 
service or shown for many years thereafter, and numbness of 
the lower extremities is not a consequence of in-service left 
inguinal surgery or otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 70 percent, 
but no higher, for undifferentiated somatoform disorder with 
depression have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.126, 4.130, Diagnostic Code (DC) 9421 (2008).  

2.  Numbness of the lower extremities secondary to a hernia 
operation was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.
 
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  

In the present case, in letters dated in April 2006, July 
2006 and March 2006, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  These communications 
of the RO advised the Veteran of how disability evaluations 
and effective dates are assigned, and the type of evidence 
which impacts those determinations.  Additionally, the Board 
notes that a March 1995 RO rating decision and the April 2006 
notice letter specifically addressed aspects of the notice 
requirements of Vazquez-Flores, and provided the diagnostic 
code criteria, as well as examples of the type of types of 
medical and lay evidence that the are relevant to 
establishing entitlement to increased compensation.  As noted 
above, these claims were last readjudicated, via a statement 
of the case, in October 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes post-
service private and VA treatment records and VA examination 
reports.  Also of record and considered in connection with 
the appeal are written statements submitted by the Veteran 
and his representative, on his behalf.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  For all of these reasons, 
the Board finds that any initial notice errors with regard to 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  




II.  General Legal Criteria

A.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.   




IV.  Specific Legal Criteria

A.  Rating mental disorders

The Veteran's disability is classified as psychophysiological 
musculoskeletal disorder, manifested by back pain, which is 
rated by analogy under the diagnostic criteria for mental 
disorders pursuant to 38 C.F.R. § 4.130, DC 9421, for 
somatization disorder.  

Diagnostic Code 9421 is currently evaluated under the General 
Rating Formula for Mental Disorders:

100%	Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name;  

70%	Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships;  

50%	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

38 C.F.R. § 4.130, DCs 9421, 9440 (2008).


B.  Global Assessment of Functioning (GAF)

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  See 
38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes] (2008).  


V.  Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  




VI.  Analysis

A.  Increased rating for somatization disorder

The Veteran contends that he experiences chronic depression, 
loss of interest, decreased energy, decreased self-esteem, 
chronic anxiety, and suicidal ideation, and is unable to 
perform basic tasks of daily living.  

By way of procedural background, in an October 1969 rating 
decision, issued in December 1969, the RO granted service 
connection for psychophysiological musculoskeletal reaction 
and assigned a 10 percent evaluation, effective from July 24, 
1969.  In a March 1995 rating decision, issued in April 1995, 
the RO increased the evaluation for somatization disorder to 
30 percent, effective from September 12, 1994.  Finally, in a 
February 2004 rating decision, the RO granted an increased 
evaluation for somatization disorder to 50 percent, effective 
September 2, 2003.  The current claim for an increased rating 
was filed on February 24, 2006.  

In the instant case, the Board finds that the Veteran meets 
the criteria for a 70 percent disability rating under DC 
9421.  VA mental health clinic notes by a nurse practitioner, 
dated from May 2005 to May 2006, reflect  reports of sleep 
disturbance, constant chronic pain, and depression ranging 
from 4 to 6 on a scale of 1 to 10, with 10 being most severe 
and 1 being the least.  Further, the May 2006 report 
indicated an increase in irritability.  Physical examination 
results for all three reports were generally normal, although 
the Veteran did have ruminations about incidents in his 
military service and how pain has impacted his life course, 
and his affect was found to be congruent and slightly 
irritable.  A brief list of problems included rage, 
depression, and psychogenic pain.  Diagnosis at Axis I was 
psychogenic pain disorder (neurotic skeletal disorder), and 
at Axis IV was mild chronic pain impacting every aspect of 
the Veteran's life, and GAF scores of 50 were assigned.  

In conjunction with this appeal a VA mental disorders 
examination was conducted in November 2006 by a psychologist, 
which reflects reports of depression, suicidal thoughts, poor 
concentration, lack of energy, excessive anger and 
irritation, sleep disturbance, nightmares, nervousness, 
guilt, and an inability to relax.  The Veteran provided a 
social history of being married twice, and has been married 
to his current wife for approximately 37 years, and an 
employment history of working as an electrician for 30 years 
until he had a heart attack.  The examiner noted that the 
Veteran does not have any friends, and does not participate 
in any other social activities besides occasionally shopping 
or going out to eat with his wife.  Objective findings 
indicated that the Veteran exhibited clear speech and had a 
good ability to express himself, affect was nervous, overall 
mood seemed easily irritable, orientation was appropriate, 
thinking was logical but circumstantial and rambling, thought 
content was notable for preoccupation with his physical 
problems and with his view of himself as a victim, self-
esteem was low, he was easily distractible, relationships 
with others seemed poor in quality with a low frequency of 
contact, he seemed to isolate, and judgment was diminished by 
depression, which led to anger outbursts and isolation.  The 
examiner opined that the Veteran suffers from 
undifferentiated somatoform disorder and from depression 
manifested by sadness, suicidal ideation, insomnia, 
diminished pleasure, agitation, irritability, low energy 
level, concentration problems, and nightmares.  The examiner 
stated that the Veteran's problems occur on a daily basis and 
have been chronic in duration, and that current intensity is 
moderate to severe with impaired social relationships, 
occupational functioning, judgment, mod and range of 
activities, and indicated that he was in need of medication 
and counseling.  The Veteran was diagnosed with 
undifferentiated somatoform disorder, major depressive 
disorder, recurrent, moderate, and personality disorder, not 
otherwise specified.  A GAF score of 46 was assigned for the 
depressive disorder and a total score of 42 was assigned due 
to no social relationships and a very unstable mood.  

The Board is aware of VA mental health clinic notes prepared 
by a psychiatrist, dated from July to October 2007, which 
indicate reports of depression, sleep disorder, irritability 
and talking fast.  The psychiatrist indicated that the 
Veteran's general appearance was angry and agitated, and his 
mood and affect were angry, talking fast, and intimidating.  
Here, the Veteran was diagnosed with dysthemia and chronic 
pain, and was assigned GAF scores of 55.  However, the Board 
notes, there is no evidence to indicate that the practitioner 
had the benefit of reviewing the Veteran's claims file or 
medical history prior to rendering these diagnoses or 
assigning these GAF scores.  The Board notes that the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

After assessing the totality of the evidence, the Board finds 
that the November 2006 VA examiner's opinion constitutes 
probative and dispositive evidence on the current medical 
condition question.  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) and Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).  In this regard, the Board has taken into 
consideration the additional impairment from this disability 
as reflected by subjective reports of suicidal ideation, and 
clinical findings reflective of interference in performing 
activities of daily living, to include judgment diminished by 
depression, irritability, and isolation, as shown on 
examination.  Despite the assignment of higher GAF scores in 
the VA treatment records that followed the November 2006 
examination, the Board notes that the Veteran's irritability, 
agitation, and chronic, constant pain were of such a severe 
nature that, such symptoms more nearly approximate 
occupational and social impairment with deficiencies in most 
areas.  For these reasons, the Board finds that the criteria 
for a 70 percent rating for service-connected 
undifferentiated somatoform disorder are met.  38 C.F.R. 
§ 4.130, DC 9421.  

Based on the above evidence, the Board finds that a 
disability rating in excess of 70 percent is not warranted 
for any period of increased rating claim.  As noted above, 
the maximum rating of 100 percent requires total occupational 
and social impairment.  VA treatment records and examinations 
show no gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent suicidal or 
homicidal ideation, inability to maintain personal hygiene, 
disorientation to time or place, or memory loss for any 
period of the claim.  Thus, for all the foregoing reasons, 
the Board finds that a 70 percent, but no higher, rating for 
undifferentiated somatoform disorder with depression, is 
warranted.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that the Veteran's 
service-connected disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  The Board is 
cognizant of the Veteran's current unemployed status; 
however, as shown in the November 2006 VA examination report, 
by his own admission, he stopped working after having a heart 
attack.  In the absence of any other evidence, the Board 
finds that the requirements for an extraschedular evaluation 
for the Veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  


B.  Service connection for numbness of the lower extremities 
secondary to a hernia operation

The Veteran contends that he experiences numbness in his 
lower extremities, secondary to a hernia operation performed 
during service.  Specifically, he alleges that he was given 
spinal anesthesia during a left inguinal hernia operation, 
which caused a nerve to be struck, which caused him to lose 
feeling in his lower extremities.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for numbness of the lower 
extremities secondary to a hernia operation.  At the outset, 
the Board concedes that the Veteran underwent a hernia 
operation in service.  In making this determination, the 
Board notes that a service treatment record, dated in July 
1968, shows an elective repair of an asymptomatic left 
inguinal hernia was performed.  However, service treatment 
records were negative for findings of any reports of numbness 
or nerve damage.  Notably, in a November 1968 narrative 
summary, the Veteran's residuals of left inguinal hernia 
repair were characterized by constant, dull, aching pain, 
without any sharp pain, numbness, or paresthesias of the 
legs, and a treatment record of the same month showed the 
Veteran denied numbness and parasthesia in the legs.  An 
April 1969 neurology clinic note included physical 
examination findings that no neurological disease was present 
and there was no sensory loss in either extremity, and the 
Veteran was referred to psychiatry to determine if his pain 
disorder was psychophysiological.  

The Board notes that VA and private treatment records and 
examination reports, dated from September 1969 to October 
2007, reflect reports of numbness in the lower extremities, 
and show diagnoses of meralgia paresthetica.  Specifically, a 
September 1969 VA psychiatric examination contained 
subjective reports of numbness and tingling in both lower 
extremities, all the way down to the feet.  In particular, 
the Veteran reported that when he was given a spinal prior to 
his hernia operation, he felt his left leg shoot out.  During 
a September 2002 VA primary care examination, it was first 
suggested that the Veteran could be suffering from meralgia 
paresthetica of the left upper leg.  In October 2006, a 
private clinical electromyography (EMG) study was performed, 
which revealed sensory exam results of decreased light touch 
in the left anterior lateral thigh.  Further, an 
electrodiagnostic study was suggestive, but not diagnostic, 
of bilateral lumbosacral radiculopathies.  Additionally, mild 
changes were noted in the paraspinal musculature which could 
be seen in normal individuals but could also be seen with 
radicular involvement, but there were no extremity changes 
noted to help support this finding.  The physician reported 
that there was no evidence of plexopathy, generalized 
peripheral neuropathy, or peripheral nerve entrapment or 
injury at the time.  

There is, however, no competent and persuasive evidence of a 
nexus between the Veteran's current meralgia paresthetica and 
service.  Significantly, the Veteran underwent a VA 
peripheral nerves examination, in November 2006, in which the 
Veteran reported that his left meralgia paresthetica was 
caused by a spinal anesthesia procedure for a hernia 
operation.  The examiner opined that meralgia paresthetica is 
a condition that causes mild skin numbness to the lateral leg 
and does not produce a sharp pain and weakness in both legs, 
which can be caused by age changes in the spine and result in 
the kind of bilateral radiculopathy that is suggested in the 
EMG studies.  The examiner concluded that the Veteran may 
have meralgia, but that his current symptoms are related to 
his degenerative joint disease in the spine, which was not 
caused by spinal anesthesia.  There also is no medical 
opinion to support the claim.  The Board notes that when the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993), Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

While acknowledging the Veteran's belief that he currently 
suffers from numbness of the lower extremities that is 
related to his hernia operation in service, not being a 
medical professional, he is not competent to provide an 
opinion as to the nature or etiology of his disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for numbness of the 
lower extremities secondary to a hernia operation, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  


ORDER

An increased disability rating of 70 percent for 
undifferentiated somatoform disorder with depression is 
granted.  

Service connection for numbness of the lower extremities 
secondary to a hernia operation is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


